Case 5:19-cv-00550-SMH-MLH Document 1 Filed 01/03/19 Page 1 of 3 PageID #: 1



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA

DAVID M. WASHINGTON                                                   CIVIL ACTION

VS.                                                                   NO. 2:19-CV-0030

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA


                                          COMPLAINT

     The Complaint of David M. Washington respectfully alleges:

     1. This is a claim for ERISA long term disability benefits.

     2. This Court has jurisdiction and venue under 29 U.SC. Sec. 1001 et. Seq; 29 U.S.C. Sec.

        1132(e)(1)(2).

     3. Plaintiff, David M. Washington, of lawful age and a resident of Bossier City, Louisiana,

        is a plan participant and beneficiary of an ERISA plan created by his employer, Devon

        Energy Corporation and an insured participant of a group disability policy issued by

        Prudential.

4.      Defendant, The Prudential Insurance Company of America (“Prudential”), is a

        foreign corporation, doing business in Louisiana. Upon information and belief, Prudential

        is incorporated in Newark, New Jersey, and its principal place of business is in the state of

        New Jersey.

     5. Prudential issued a group disability policy insuring the employees of Devon Energy

        Corporation. Plaintiff is a beneficiary and insured under the policy.

     6. ERISA mandates that all plan administrators discharge their duties in the interest of plan

        participants and beneficiaries. 29 USC Sec. 1104(a)(1).




                                                  1
Case 5:19-cv-00550-SMH-MLH Document 1 Filed 01/03/19 Page 2 of 3 PageID #: 2



   7. Plaintiff filed a claim for disability benefits with the Plan because his medical condition

      precluded his from continuing to perform the duties of his job on a fulltime basis.

   8. Plaintiff is disabled under the terms of the disability policy issued by Prudential.

   9. Prudential unlawfully denied Plaintiff benefits he is entitled to under terms of the disability

      policy.

   10. Plaintiff appealed the denial, but Prudential upheld its previous decision.

   11. Prudential’s denials are based on insubstantial evidence and are arbitrary and an abuse of

      discretion.

   12. Plaintiff has exhausted his administrative remedies and now timely files this suit to reverse

      Prudential’s denial of benefits.

   13. Prudential has abused its discretion as plan administrator by denying Plaintiff’s claim for

      disability benefits in bad faith.

   14. Prudential has abused its discretion by failing to consider his medical condition in relation

      to the actual duties of his occupation.

   15. Prudential administered Plaintiff’s claim with an inherent and structural conflict of interest

      as Prudential is liable to pay benefits from its own assets to Plaintiff, and each payment

      depletes Prudential’s assets.

   16. Prudential has failed to give the policy and Plan a uniform construction and interpretation.

   17. Prudential chooses to conduct reviews of denied claims in order to maintain strict control

      over its risk of loss and to maintain higher profit margins than if a financially independent

      third party decided the appeals.

   18. As a routine business practice, Prudential uses the appeals process to support initial benefit

      denials rather than to review impartially whether it should reverse appealed denials.



                                                 2
Case 5:19-cv-00550-SMH-MLH Document 1 Filed 01/03/19 Page 3 of 3 PageID #: 3



   19. Plaintiff has been denied the benefits due to his under the Plan, has suffered, and is

      continuing to suffer economic loss as a result.

   20. Plaintiff is entitled to an award of interest on all money that Defendants should have paid

      to Plaintiff.

   21. Defendant’s denial has required Plaintiff to hire attorneys to represent him in this matter to

      recover benefits due to him under the Plan.


      WHEREFORE, Plaintiff prays for judgment against each Defendant as follows:

          1. For all benefits due Plaintiff in the past and future under the Plan, plus pre- and

              post-judgment interest;

          2. For all reasonable attorney fees;

          3. For costs of suit; and

          4. For all other relief as the facts and law may provide.


                                                     Respectfully submitted,

                                                     /s/ Reagan Toledano
                                                     Willeford & Toledano
                                                     Reagan L. Toledano (La. 29687)(T.A)
                                                     James F. Willeford (La. 13485)
                                                     201 St. Charles Avenue, Suite 4208
                                                     New Orleans, Louisiana 70170
                                                     (504) 582-1286; (f) (313)692-5927
                                                     rtoledano@willefordlaw.com




                                                 3
